         Case 2:21-cv-00024-CB Document 1 Filed 01/07/21 Page 1 of 15




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

CHRISTOPHER AUGUSTINE,                          :
on behalf of himself and all others similarly   :
situated,                                       :
                                                :
               Plaintiff,                       : Case No. 2:21-cv-24
                                                :
       v.                                       :
                                                :
THE LAW OFFICE OF                               :
HAYT HAYT & LANDAU, LLC,                        :
                                                :
               Defendant.

                                                   Filed on Behalf of Plaintiff:
                                                   Christopher Augustine

                                                   Counsel of Record for This Party:

                                                   THE LAW FIRM OF FENTERS WARD

                                                   Joshua P. Ward
                                                   Pa. I.D. No. 320347



                                                   The Law Firm of Fenters Ward
                                                   The Rubicon Building
                                                   201 South Highland Avenue
                                                   Suite 201
                                                   Pittsburgh, PA 15206

                                                   Telephone: (412) 545-3015
                                                   Facsimile: (412) 540-3399
                                                   E-mail:     jward@fentersward.com
             Case 2:21-cv-00024-CB Document 1 Filed 01/07/21 Page 2 of 15




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 CHRISTOPHER AUGUSTINE,                           :
                                                  :
                 Plaintiff,                       :
                                                  :
        v.                                        : Case No. 2:21-cv-24
                                                  :
 THE LAW OFFICES OF                               :
 HAYT, HAYT & LANDAU, LLC,                        :
                                                  :
                 Defendant.                       :
                                                  :




                                CLASS ACTION COMPLAINT

       AND NOW, comes Plaintiff, Christopher Augustine, on behalf of themselves and all others

similarly situated, by and through the undersigned counsel, The Law Firm of Fenters Ward and,

specifically, Joshua P. Ward, Esquire, who files the within Class Action Complaint in Civil Action

against Defendant, The Law Offices of Hayt, Hayt & Landau, LLC, of which the following is a

statement:

                                            PARTIES

       1.       Plaintiff, Christopher Augustine (hereinafter “Christopher Augustine”), is an adult

individual who currently resides at 1665 Potomac Avenue, Pittsburgh, Pennsylvania 15216.

       2.       Defendant, The Law Offices of Hayt, Hayt & Landau, LLC, (hereinafter “HH&L”),

is a limited liability corporation with its principal place of business located at Two Industrial Way

West, Eatontown, New Jersey, 07724-0500.




                                                 1
            Case 2:21-cv-00024-CB Document 1 Filed 01/07/21 Page 3 of 15




                                JURISDICTION AND VENUE

       3.      Jurisdiction is proper as Plaintiff brings this lawsuit under the Fair Debt Collection

Practices Act, 15 U.S.C. § 1692, et seq. (hereinafter, the “FDCPA”).

       4.      Venue is proper pursuant to 28 U.S.C. § 1391 as this district and division is where

Defendant is subject to jurisdiction pursuant to 28 U.S.C. § 1391(b)(1) and where a substantial

part of the events and omissions giving rise to the claim occurred pursuant to 28 U.S.C. §

1391(b)(2).

                                  ALLEGATIONS OF FACT

   A. Capital One Bank vs. Christopher Augustine

       5.      On August 3, 2017, Capital One Bank, filed a Civil Complaint against Christopher

Augustine in Magisterial District Court at Docket Number: MJ-05219-CV-0000142-2017. A true

and correct copy of the Docket is attached hereto, made a part hereof, and marked as Exhibit “A”.

       6.      On November 4, 2019, The Law Firm of Fenters Ward served Capital One Bank

with a letter, (hereinafter, the “First Dispute Letter”) wherein Capital One Bank was informed of

the disputed nature regarding the alleged debt and that Christopher Augustine was represented by

counsel. A true and correct copy of the First Dispute Letter is attached hereto, made a part hereof,

and marked as Exhibit “B”.

       7.      In response to the aforesaid lawsuit, Christopher Augustine engaged The Law Firm

of Fenters Ward for representation.

       8.      This First Dispute Letter stated that Christopher Augustine “denie[d] owing Capital

One Bank (USA), N.A. any amount of money” and informed Capital One Bank that Christopher

Augustine disputed any and all “Debts” Capital One Bank claimed to possess. See Exhibit “B”.



                                                 2
            Case 2:21-cv-00024-CB Document 1 Filed 01/07/21 Page 4 of 15




       9.      “Debts” as defined within the First Letter of Dispute delineated and included “any

related debt(s) and/or credit account(s) your company [Capital One Bank] claims to have, sold,

purchased and/or assigned from yourself, another creditor, debt buyer or other entity as of the date

of this letter. See Exhibit “B”.

       10.     Furthermore, Capital One Bank was directed to cease and desist from contacting

Christopher Augustine directly. See Exhibit “B”.

       11.     On November 4, 2019, The Law Firm of Fenters Ward filed an Entry of Appearance

and an Intent to Defend on Christopher Augustine’s behalf. True and correct copies of the Entry

of Appearance and Notice of Intent to Defend are attached hereto, made a part hereof, and marked

as Exhibit “C”.

       12.     On December 11, 2019, a Civil Action Hearing was held before the Honorable

Blaise P. Larotonda, Magisterial District Judge. See Exhibit “A”.

       13.     On December 11, 2019, at the conclusion of the Civil Action hearing, Judge Blaise

P. Larotonda granted a JUDGMENT FOR DEFENDANT in favor of Christopher Augustine and

against Capital One Bank. A true and correct copy of the Notice of Judgment is attached hereto,

made a part hereof, and marked as Exhibit “D”.

       14.     On January 7, 2020, Capital One Bank, through HH&L, filed a Notice of Appeal

and Rule to File Complaint in the Court of Common Pleas of Allegheny County at case number

AR-20-000076. A true and correct copy of the Notice of Appeal and Rule to File Complaint is

attached hereto, made a part hereof, and marked as Exhibit “E”.

       15.     Capital One Bank and HH&L filed the abovementioned Notice of Appeal, Rule to

File Complaint, and Complaint within the Arbitration Division of the Court of Common Pleas of




                                                 3
          Case 2:21-cv-00024-CB Document 1 Filed 01/07/21 Page 5 of 15




Allegheny County. A true and correct copy of the docket is attached hereto, made a part hereof,

and marked as Exhibit “F”.

       16.    On January 7, 2020, Capital One Bank, through HH&L, filed its complaint,

(hereinafter, the “Complaint”) from Magistrate District Judge Decision. A true and correct copy

of the complaint is attached hereto, made a part hereof, and marked as Exhibit “G”.

       17.    The Complaint included a “NOTICE TO DEFEND” and stated

              “You have been sued in court. If you wish to defend against the
              claims set forth in the following pages, you must take action within
              TWENTY (20) days after this complaint and notice are served, by
              entering a written appearance personally or by attorney and filing in
              writing with the court your defenses or objections to the clams set
              forth against you. You are warned that if you fail to do so the case
              may proceed without you and a judgment may be entered against
              you by the court without further notice for any money claimed in the
              complaint or for any other claim or relief requested by the plaintiff.
              You may lost money or property or other rights important to you.

                YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER
                  AT ONCE. IF YOU DO NOT HAVE A LAWYER OR
                CANNOT AFFORD ONE, GO TO OR TELEPHONE THE
                  OFFICE SET FORTH BELOW. THIS OFFICE CAN
               PROVIDE YOU WITH INFORMATION ABOUT HIRING A
                                   LAWYER.

                 IF YOU CANNOT AFFORD TO HIRE A LAWYER, THIS
                    OFFICE MAY BE ABLE TO PROVIDE YOU WITH
                INFORMATION ABOUT AGENCIES THAT MAY OFFER
                    LEGAL SERVICES TO ELIGIBLE PERSONS AT A
                            REDUCED FEE OR NO FEE.

                                    Lawyer Referral Service
                        3rd Floor Koppers Building 436 Seventh Avenue
                                     Pittsburgh, PA 15219
                                   Telephone: (412) 261-5555
                                       www.acbalrs.org”
       18.    The Complaint further included an equivalent provision translated in the Spanish

language. See Exhibit “G”.


                                                4
           Case 2:21-cv-00024-CB Document 1 Filed 01/07/21 Page 6 of 15




         19.   Local Rule 1303 of Allegheny County requires every complaint filed in

Compulsory Arbitration to contain a “Duty to Appear at Arbitration Hearing” provision delineated

below:

                    DUTY TO APPEAR AT ARBITRATION HEARING

     If one or more of the parties is not present at the hearing, THE MATTER MAY BE
HEARD AT THE SAME TIME AND DATE BEFORE A JUDGE OF THE COURT WITHOUT
THE ABSENT PARTY OR PARTIES. THERE IS NO RIGHT TO A TRIAL DE NOVO ON
APPEAL FROM A DECISION ENTERED BY A JUDGE.

NOTICE:        You must respond to this complaint within twenty (20) days or a judgment
               for the amount claimed may be entered against you before the hearing.

               If one or more of the parties is not present at the hearing, the matter may be
               heard immediately before a judge without the absent party or parties. There
               is no right to a trial de novo on appeal from a decision entered by a judge.

Local Rule 1303 of Allegheny County Family and Civil Rules.

         20.   The Complaint filed by HH&L failed to comply with this abovementioned rule as

the Complaint lacked the Notice of Duty to Appear at Arbitration Hearing. See Exhibit “G”.

         21.   The Complaint failed to include any of the language encompassed within the Notice

of Duty to Appear at Arbitration Hearing as required by Rule 1303. See Exhibit “G”.

         22.   The Complaint failed to include language indicating the consequences of a party’s

failure to appear at the hearing and that the matter may continue to be heard without the absent

party. See Exhibit “G”.

         23.   The Complaint failed to include language indicating the lack of right to a trial de

novo on appeal by a decision rendered within the arbitration division. See Exhibit “G”.

         24.   The Complaint further failed to include a specific and separate notice formatted in

bold print font required by Rule 1303. See Exhibit “G”.




                                                5
           Case 2:21-cv-00024-CB Document 1 Filed 01/07/21 Page 7 of 15




       25.     The Complaint failed to include a specific and separate notice delineating, in bold

print font, the consequences of failing to respond to the complaint within twenty days. See Exhibit

“G”.

       26.     The Complaint failed to include a specific and separate notice delineating, in bold

print font, the consequences of failing to appear at the arbitration hearing and the lack of a right to

a trial de novo. See Exhibit “G”.

       27.     By willfully failing to include this Notice of Duty to Appear, HH&L engaged in

unfair and unconscionable means to collect a debt in violation of 15 U.S.C. § 1692f of the FDCPA.

       28.     HH&L’s actions constitute false, deceptive, and misleading means in connection

with the collection of any debt in violation of 15 U.S.C. § 1692e of the FDCPA.

       29.     HH&L’s actions violative of the aforementioned local rules constituted an action

that cannot legally be taken in violation of 15 U.S.C. § 1692e(5) of the FDCPA.

       30.     HH&L’s constitute the use of any false representations and deceptive means in an

attempt to collect any debt in violation of 15 U.S.C. § 1692e(10) of the FDCPA.

                                     CLASS ALLEGATIONS

       31.     Plaintiff brings these claims on behalf of the following class pursuant to Rule 23 of

the Federal Rules of Civil Procedure.

               The Class consists of all individual to whom Defendant initiated
               litigation against in the Arbitration Division of the Court of
               Common Pleas of Allegheny County whereupon Defendant failed
               to include a “Duty to Appear at Arbitration Hearing” Notice as
               required by Local Rule 1303 of Allegheny County.

       32.     Excluded from the class is Defendant HH&L as well as their past and present

officers, employees, agents or affiliates, any judge who presides over this action, and any attorneys

who enter their appearance in this action.


                                                  6
           Case 2:21-cv-00024-CB Document 1 Filed 01/07/21 Page 8 of 15




        33.       Plaintiff reserves the right to expand, limit, modify, or amend the class definitions,

including the addition of one or more subclasses, in connection with her motion for class

certification, or at any other time, based on, among other things, changing circumstances and new

facts obtained during discovery.

        34.       Questions of law and fact common the Plaintiff class, predominate over any issues

involving only individual class members. The primary issues concern: Defendant’s willful failure

to comply with the abovementioned rule and whether said failure to comply constituted a false and

deceptive means in an attempt to collect a debt in violation of 15 U.S.C. § 1692e(10) of the

FDCPA; and Defendant’s willful failure to include the requisite notice in conformity with the

abovementioned rule and whether said conduct constitutes an unfair and unconscionable means in

an attempt to collect a debt in violation of 15 U.S.C. § 1692f of the FDCPA.

        35.       This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because of a well-

defined public interest in this litigation:

        36.       Numerosity – Federal Rule of Civil Procedure 23(a)(1). Upon information and

belief, the members of Class are so numerous that individual joinder of all class members is

impracticable because there are hundreds and/or thousands of persons where Defendant has

utilized the abovementioned false, deceptive, unfair, and unconscionable means in an attempt to

collect a debt.

        37.       The identities of all class members are readily ascertainable from the records of

Defendant and those individual to whom Defendant has instigated litigation against within the

Allegheny County. Further, the identities of all class members are readily ascertainable from the

pleadings Defendant has filed which lack the requisite notice.



                                                    7
           Case 2:21-cv-00024-CB Document 1 Filed 01/07/21 Page 9 of 15




       38.     Commonality – Federal Rule of Civil Procedure 23(a)(2). This action involves

questions of law and fact that are common to the class members. Such common questions include,

but are not limited to:

               a. Whether Defendant’s failure to comply with the Court of Common Pleas of

                   Allegheny County local rules constituted a false and deceptive means in an

                   attempt to collect a debt in violation of 15 U.S.C. §§ 1692e(5) and 1692e(10)

                   of the FDCPA.

               b. Whether Defendant’s willful failure to include the requisite notice in with the

                   abovementioned local rule constituted an unfair and unconscionable means in

                   an attempt to collect a debt in violation of 15 U.S.C. § 1692f of the FDCPA

       39.     Typicality – Federal Rule of Civil Procedure 23(a)(3). Plaintiff’s claims are

typical of the other class members’ claims because, among other things, all class members were

comparably injured. The Plaintiffs and all members of the Plaintiff Class have claims arising out

of the Defendant’s common uniform course of conduct complained of herein.

       40.     Adequacy of Representation – Federal Rule of Civil Procedure 23(a)(4).

Plaintiffs are an adequate representative of the Class because their interests do not conflict with

the interests of the other class members Plaintiffs seek to represent; Plaintiffs have retained counsel

competent and experienced in complex class action litigation; Plaintiffs intend to prosecute this

action vigorously; and Plaintiffs’ counsel has adequate financial means to vigorously pursue this

action and ensure the interests of the classes will not be harmed. Furthermore, the interests of the

class members will be fairly and adequately protected and represented by Plaintiffs and Plaintiff's’

counsel.

                                         CAUSES OF ACTION



                                                  8
          Case 2:21-cv-00024-CB Document 1 Filed 01/07/21 Page 10 of 15




                                       COUNT I
                    VIOLATION OF THE FDCPA, 15 U.S.C. § 1692, et seq.
        41.     Plaintiff incorporates the allegations contained in the paragraphs, above, as if fully

set forth at length herein.

        42.     There is abundant evidence of the use of abusive, deceptive, and unfair debt

collection practices by many debt collectors. Abusive debt collection practices contribute to the

number of personal bankruptcies, to marital instability, to the loss of jobs, and to invasions of

individual privacy. 15 U.S.C. 1692(a).

        43.     The purpose of the FDCPA is to “eliminate abusive debt collection practices by

debt collectors, to ensure that those debt collectors who refrain from using abusive debt collection

practices are not competitively disadvantaged, and to promote consistent State action to protect

consumers against debt collection abuses.” 15 U.S.C. § 1692(e).

        44.     Christopher Augustine is a “consumer” as defined by § 1692a(3) of the FDCPA.

        45.     HH&L is a “debt collector” as defined by § 1692a(6) of the FDCPA.

        46.     The Third Circuit has held that the FDCPA is to be enforced by private attorney

generals. Weiss v. Regal Collections, 385 F.3d 337, 345 (3d. Cir. 2004).

        47.     Section 1692e of the FDCPA provides:

                A debt collector may not use any false, deceptive, or misleading
                representation or means in connection with the collection of any
                debt. Without limiting the general application of the foregoing, the
                following conduct is a violation of this section:
                (10) The use of any false representation or deceptive means to
                collect or attempt to collect any debt or to obtain information
                concerning a consumer.

15 U.S.C. § 1692e of the FDCPA.

        48.     Section 1692f of the FDCPA provides:

                A debt collector may not use unfair or unconscionable means to
                collect or attempt to collect any debt.

                                                  9
         Case 2:21-cv-00024-CB Document 1 Filed 01/07/21 Page 11 of 15




15 U.S.C. § 1692f of the FDCPA.


       49.    On January 7, Capital One Bank, through HH&L, filed its Complaint from

Magistrate District Judge Decision. See Exhibit “G”.

       50.    Capital One Bank and HH&L filed its Complaint in the Arbitration Division of the

Court of Common Pleas of Allegheny County. See Exhibit “F”.

       51.    Local Rule 1303 of Allegheny County require every complaint filed in Compulsory

Arbitration to contain “a Notice of Hearing Date, Notice to Defend and Notice of Duty to Appear

at Arbitration Hearing.” Local Rule 1303 of the Allegheny County Family and Civil Rules.

       52.    The Complaint filed by HH&L failed to comply with Local Rule 1303 as the

Complaint failed to include the Notice of Duty to Appear at Arbitration Hearing as specifically

delineated and required by Rule 1303. See Exhibit “G”.

       53.    The Complaint at issue included a “NOTICE TO DEFEND” and stated

              “You have been sued in court. If you wish to defend against the
              claims set forth in the following pages, you must take action within
              TWENTY (20) days after this complaint and notice are served, by
              entering a written appearance personally or by attorney and filing in
              writing with the court your defenses or objections to the clams set
              forth against you. You are warned that if you fail to do so the case
              may proceed without you and a judgment may be entered against
              you by the court without further notice for any money claimed in the
              complaint or for any other claim or relief requested by the plaintiff.
              You may lost money or property or other rights important to you.

                YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER
                  AT ONCE. IF YOU DO NOT HAVE A LAWYER OR
                CANNOT AFFORD ONE, GO TO OR TELEPHONE THE
                  OFFICE SET FORTH BELOW. THIS OFFICE CAN
               PROVIDE YOU WITH INFORMATION ABOUT HIRING A
                                   LAWYER.

                IF YOU CANNOT AFFORD TO HIRE A LAWYER, THIS
                   OFFICE MAY BE ABLE TO PROVIDE YOU WITH

                                               10
          Case 2:21-cv-00024-CB Document 1 Filed 01/07/21 Page 12 of 15




                INFORMATION ABOUT AGENCIES THAT MAY OFFER
                   LEGAL SERVICES TO ELIGIBLE PERSONS AT A
                           REDUCED FEE OR NO FEE.

                                   Lawyer Referral Service
                          rd
                         3 Floor Koppers Building 436 Seventh Avenue
                                    Pittsburgh, PA 15219
                                  Telephone: (412) 261-5555
                                      www.acbalrs.org”
       54.     The Complaint further included an equivalent provision translated in the Spanish

language. See Exhibit “G”.

       55.     Absent from the Complaint, filed by HH&L, was any language required by Rule

1303 informing Christopher Augustine of the rights, obligations, and ramifications of an

appearance, or lack thereof, at the arbitration hearing. See Exhibit “G”.

       56.     HH&L failed to include the required language indicating “THE MATTER MAY

BE HEARD AT THE SAME TIME AND DATE BEFORE A JUDGE OF THE COURT

WITHOUT THE ABSENT PARTY OR PARTIES.” See Exhibit “G”.

       57.     HH&L failed to delineate that “THERE IS NO RIGHT TO A TRIAL DE NOVO

ON APPEAL FROM A DECISION ENTERED BY A JUDGE” as dictated by Rule 1303. See

Exhibit “G”.

       58.     HH&L failed to include a notice in bold print font, as specifically formatted by Rule

1303, indicating “You must respond to this complaint within twenty (20) days or a judgment for

the amount claimed may be entered against you before the hearing.” See Exhibit “G”.

       59.     HH&L failed to include a notice in bold print font, as specifically formatted by Rule

1303, indicating “If one or more of the parties is not present at the hearing, the matter may be

heard immediately before a judge without the absent party or parties. There is no right to a trial de

novo on appeal from a decision entered by a judge.” See Exhibit “G”.



                                                 11
          Case 2:21-cv-00024-CB Document 1 Filed 01/07/21 Page 13 of 15




       60.     By willfully failing to comply with Rule 1303 and willfully excluding the language

required in the Notice of Duty to Appear, HH&L engaged in unfair and unconscionable means to

collect a debt in violation of 15 U.S.C. § 1692f of the FDCPA.

       61.     HH&L’s willful exclusion of the language failed to inform Christopher Augustine

of the rights, obligations, and ramifications encompassed within participation of the arbitration

division of the civil system.

       62.     The exclusion of the language required by Rule 1303 thereby constituted false,

deceptive, and misleading representations in connection with the collection of any debt in violation

of 15 U.S.C. § 1692e of the FDCPA.

       63.     HH&L’s actions violative of the aforementioned local rules constituted an action

that cannot legally be taken in violation of 15 U.S.C. § 1692e(5) of the FDCPA.

       64.     Furthermore, the natural consequence of HH&L’s exclusion of the necessary

language required by Rule 1303 constituted a false representation and deceptive means in an

attempt to collect any debt and thereby violated 15 U.S.C. § 1692e(10) of the FDCPA.

       65.     Section 1692d of the FDCPA provides, in relevant part: “A debt collector may not

engage in any conduct the natural consequence of which is to harass, oppress, or abuse any person

in connection with the collection of a debt.”

       66.     Here, the only natural consequence of HH&L’s acts of engaging in false, deceptive,

misleading, unfair, and unconscionable means in an attempt to collect a debt was to harass,

oppress, and abuse Christopher Augustine.

       67.     As such, HH&L’s conduct, as set forth above, violated 15 U.S.C.A § 1692d of the

FDCPA.

       68.     Section 1692k(a) of the FDCPA provides, in relevant part:



                                                12
         Case 2:21-cv-00024-CB Document 1 Filed 01/07/21 Page 14 of 15




                …any debt collector who fails to comply with any provision of this
                subchapter with respect to any person is liable to such person in an
                amount equal to the sum of – (1) any actual damages sustained by
                such person as the result of such failure; (2)(A) in the case of any
                action by an individual, such additional damages as the court may
                allow, but not exceeding $1,000; and (3) in the case of any
                successful action to enforce the foregoing liability, the costs of the
                action, together with a reasonable attorney's fee as determined by
                the court.”

15 U.S.C. § 1692k(a) of the FDCPA.

       69.      As a direct and proximate result of HH&L’s violations of the FDCPA, as set forth

above, Christopher Augustine has suffered annoyance, anxiety, embarrassment, emotional

distress, and severe inconvenience.

                                    REQUEST FOR RELIEF

       WHEREFORE, Plaintiff, Christopher Augustine, on their own behalf and on behalf of the

class members respectfully requests this Honorable Court enter judgment in Plaintiff’s favor and

against Defendant, The Law Office of Hayt, Hayt & Landau, LLC, as follows:

       A. Declaring this action a proper class action, certifying the classes as requested herein,

             designating Plaintiff as Class Representatives and appointing the undersigned counsel

             as Class Counsel;

       B. Ordering Defendant to pay actual, consequential, statutory, and/or punitive damages to

             Plaintiff and the class members, including restitution and disgorgement of all profits

             and unjust enrichment that Defendant obtained from Plaintiff and the class members as

             a result of Defendant’s unlawful conduct;

       C. Ordering declaratory and injunctive relief as permitted by law or equity, including

             enjoining Defendant from continuing the unlawful conduct as set forth herein;




                                                 13
         Case 2:21-cv-00024-CB Document 1 Filed 01/07/21 Page 15 of 15




       D. Ordering Defendant to pay attorney’s fees and litigation costs to Plaintiff and the other

          members of the class;

       E. Ordering Defendants to pay both pre- and post-judgment interest on any amounts

          awarded; and

       F. Ordering such other and further relief as may be just and proper

                                        JURY DEMAND

       Plaintiff respectfully demands a jury on all matters so triable.



JURY TRIAL DEMANDED UPON APPEAL OR REMOVAL.

                                                      Respectfully submitted,

                                                      THE LAW FIRM OF FENTERS WARD



Date: January 7, 2021                                By: ____________________________
                                                         Joshua P. Ward (Pa. I.D. No. 320347)
                                                         Kyle H. Steenland (Pa. I.D. No. 327786)

                                                         The Law Firm of Fenters Ward
                                                         The Rubicon Building
                                                         201 South Highland Avenue
                                                         Suite 201
                                                         Pittsburgh, PA 15206

                                                         Counsel for Plaintiff




                                                14
